Russell, C. J.
In a case in which a plaintiff bases her claim upon an alleged “virtual adoption” by reason of an agreement with both husband and wife that “they would adopt her as their adopted daughter, . . and as heir to the estate,” although the administrators of the promisors, as representatives of these intestates, might properly be joined in an action, they can not be sued until the period of twelve months allowed by law has elapsed, and the court did not err in sustaining a general demurrer based upon that ground. While property of an intestate in the hands of his administrator may be levied upon by process of attachment and garnishment (Sapp v. McArdle, 41 Ga. 628), this ruling is based upon the idea that the proceeding in attaehment or garnishment is in the nature of an injunction. There was no prayer for injunction in the present case.

Judgment affirmed.


All the Justices concur.

Ben O. Williford, for plaintiff. O. G. Bunn, for defendant.